Estate of Alfred Melotte, Deceased, John T. Dempsey, Administrator v. Commissioner.Estate of Alfred Melotte v. CommissionerDocket No. 14167.United States Tax Court1948 Tax Ct. Memo LEXIS 211; 7 T.C.M. (CCH) 208; T.C.M. (RIA) 48052; April 16, 1948Frank Greenberg, Esq., 1 N. LaSalle St., Chicago, Ill., for the petitioner. Jackson L. Boughner, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The commissioner determined a deficiency of $191,080.20 in estate tax. An issue for decision is whether or not the Commissioner erred in holding that funds in an agency account of the decedent at The First National Bank of Chicago were a part of the gross estate and were not "moneys deposited with any person carrying on the banking business" within the meaning of section 863 (b). Another issue is to be settled under Rule 50. The facts have been stipulated. The precise question involved in this case was decided for the petitioner in the case of Estate of F. Herman Gade, 10 T.C. 585">10 T.C. 585,*212  (April 6, 1948). That decision will be followed herein. Decision will be entered under Rule 50.